DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/16/20 has been entered.
Status of the Application
	Claim(s) 1, 3, 5, 6, 8, 10, and 11 is/are rejected.
	Claim(s) 1, 3, 5, 6, 8, 10, and 11 is/are pending.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 3, 5-6, and 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dhiman et al. (US 20190225509 A1) [hereinafter Dhiman] and Kim (US 2019/0011088 A1).
	Regarding claim 1, Dhiman teaches a sterilization device comprising: 
	a processing chamber (see fig 3: module sidewall, 34, exterior housing,12) in which a fluid passing through an inlet (see e.g. 12), wherein the fluid flows in the processing chamber in a first direction (see arrows, vertical direction); 
	a plurality of light emitting devices (see fig 3: 38, UVLED, [0025,39]) arranged in an array on a plane facing the processing chamber (see same) in the first direction and irradiating the fluid in the processing chamber with ultraviolet light rays (see same); 
	an optical element (see e.g. transparent disc, fig 7: 64) 

	a first discharge path and a second discharge path (see paths around 60 in fig 7, module fluid inlet, 40) between which the light source chamber is provided (see around 60) and allowing the fluid passing through the processing chamber to flow in the first direction (see fig 7,3); and 
	a cooling path (see in 70, under 60) to cool the plurality of light emitting device (see [0040]), wherein the light source chamber is provided between the processing chamber and the cooling path (see between 36 and 70) in the first direction, wherein the fluid passing through the first discharge path flows in the cooling path in a direction perpendicular to the first direction (see fig 5, [0040]), the fluid passing through the second discharge path merges with the fluid passing through the cooling path in a downstream of the cooling path (see fig 13, where the center discharge path flows into the middle of the center channel (see e.g. upper left to lower right in fig 13) and water from the discharge path from the side (see e.g. lower left paths) merges with the liquid passing through the cooling path (center path) downstream of the cooling path (defining as the upstream of the merge).
	Dhiman fails to explicitly disclose the optical element that converts substantially all of the ultraviolet light rays emitted by the plurality of light emitting devices into parallel light rays that are parallel to the first direction and travels in the first direction.
	However, the use of focusing optical elements to improve water irradiation was well known in the art at the time the application was effectively filed. For example, Kim teaches that UV LED light uniformity decreases as distance increases and as the number of LEDs increases (see Kim, [0126]) and teaches a specific system to enable the ability to improve uniformity at an arbitrary distance by combining use of reflectors and lenses (see [0127]), said system comprising an optical element that converts substantially all of the ultraviolet light rays emitted by the plurality of light emitting devices into parallel light rays that are parallel to the desired direction and travels in the desired direction (see e.g. [0127]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kim with the prior art, because a skilled artisan would have been motivated to look for ways to improve uniformity of the light, optimized for target areas within a specific chamber shape (rather than optimize for e.g. an infinitely long chamber), while enabling the ability to compensate for uniformity decreases over time and as additional LEDs are added, and to generally improve control over the light distribution, in the manner taught by Kim. 

Regarding claim 3, the combined teaching of Dhiman and Kim teaches the optical element is a rod lens (see e.g. Kim, fig 2: 142, fig 14: 1142, note cylindrical cutout shape) that extends in a direction in which the plurality of light emitting devices are arranged (see fig 2).
	Regarding claim 5, the combined teaching of Dhiman and Kim teaches an inner surface of the processing chamber is made of a fluororesin material (see Dhiman, [0027,31]) that reflects the ultraviolet light rays emitted by the plurality of light emitting devices (see [0027]).
	Regarding claim 6, the combined teaching of Dhiman and Kim teaches a housing (see fig 7: 34,62,58, alternately see fig 3: 20) in which the processing chamber, the light source chamber, the first and second discharge paths, and the cooling path are provided (see e.g. fig 3,7), wherein the housing includes an upstream wall (see in 34) that bounds the processing chamber, an inner wall (see around 60) that bounds the light source chamber, a downstream wall (62,58) that bounds the first and second discharge paths along with the inner wall (see fig 7), and a connection wall that connects the upstream wall and the downstream wall (e.g. top part of 62), and a thickness of the connection wall in a second direction perpendicular to the first direction is progressively smaller in a direction from the upstream wall toward the downstream wall (see in 62).
	Regarding claim 11, the combined teaching of Dhiman and Kim teaches an outlet (see Dhiman, fig 10: 46, [0022]) in which a first fluid passing through the processing chamber and the first discharge path and a second fluid passing thorough the processing chamber and the second discharge path are merged and then discharged outside (all liquid exits through outlet, also see fig 13).

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dhiman and Kim, as applied to claim 1 above, in further in view of Szczesniak et al. (US 2018/0134592 A1, hereinafter Szczesniak) and/or Wedekamp (US 5200156 A).
	Regarding claim 8, the combined teaching of Dhiman and Kim teaches a width of the processing chamber in a second direction (see left to right in Dhiman, fig 7) perpendicular to the first direction is smaller than a width of the light source chamber in the second direction (see larger cavity for quartz window in fig 7). Further, the use of pipes having different widths was well known in the art at the time the application was effectively filed. For example, Szczesniak teaches a processing chamber that has a substantially smaller diameter than the light source part (see at top and bottom of chamber in Szczesniak, fig 10). Wedekamp also teaches a system to enlarge the light sources section so the width of the processing chamber is smaller than a width of the light source chamber (see Wedekamp, fig 4, compare diameters of 16 and 30) in order to improve dwell time of the liquid and improve sterilization .

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dhiman and Kim, as applied to claim 1 above, in further in view of Szczesniak et al. (US 2018/0134592 A1, hereinafter Szczesniak).
	Regarding claim 10, the combined teaching of Dhiman and Kim fails to explicitly disclose a straightener provided in the inlet, wherein the fluid path through the straightener in the first direction. However, Szczesniak teaches a specific system to produce laminar flow in UV fluid sterilization systems, which enables to ability to better control the flow mixing or laminarization (see Szczesniak, [0079]) to ensure sufficient exposure times, as well as the ability to subdivide a reactor into different chambers (see [0107,118]), said system comprising an inlet part comprising a straightener (see baffle, fig 10: 315, [0076,77,79]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the use of a straightener system to better control the flow and exposure time of fluids in the system, improve irradiation effectiveness, while also enabling the ability to easily combine pluralities of different chambers, in the manner taught by Szczesniak.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/JAMES CHOI/Examiner, Art Unit 2881